Citation Nr: 1412769	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the right knee, also claimed as a right knee disorder.

2. Entitlement to an initial increased disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with radiculopathy of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2012.  A transcript of the hearing has been obtained and associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement to service connection for sleep apnea, restless leg syndrome, and depression, all secondary to the Veteran's service-connected lumbar degenerative disc disease with radiculopathy of the right leg, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial increased disability rating in excess of 10 percent for service-connected lumbar degenerative disc disease with radiculopathy of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, osteoarthritis of the right knee, post-operative, also claimed as a right knee disorder, was of service onset.


CONCLUSION OF LAW

Osteoarthritis of the right knee, post-operative, also claimed as a right knee disorder, was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for osteoarthritis of the right knee herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  There is no prejudice to the Veteran.

II. Merits of the Claim

The Veteran contends that his current osteoarthritis of the right knee is the result of injuries sustained during his active duty service. 

Governing Rules and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.         § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, osteoarthritis is a "chronic disease" under 38 C.F.R.     § 3.309(a) and therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.


Factual background and analysis

Turning to the evidence of record, it is clear the Veteran complained of pain in the right knee and was treated on several occasions during service.  However, in August 1988, the Veteran injured his knee in a motor vehicle accident and was treated at the Naval Hospital in Rota, Spain.  The service treatment record indicates the Veteran lacerated his right knee.  An x-ray revealed no abnormal findings or fracture, dislocation, or significant degenerative disease.  In June 1989, the Veteran reported pain in his right knee with swelling and the August 1988 injury was noted.  

The Veteran underwent a diagnostic arthroscopy in June 1989 in order to rule out a meniscus tear.  The report stated that an "[e]xamination of the knee showed a normal patella cartilage with no chrondromalacia... Medial [and] lateral gutters were intact.  The lateral jointline showed a normal, intact meniscus with articular cartilage on the femur and tibia that were intact.  The medial compartment showed the same with a stable, intact meniscus and normal cartilage.  The notch showed [an] intact, anterior cruciate ligament and a normal medial fat pad with no evidence of injury.  No loose bodies were noted."  The Veteran was diagnosed with a normal right knee.  The May 1993 Report of Medical Examination and Report of Medical History did not indicate the Veteran had a current right knee disorder.

According to the post-service treatment records, the Veteran was treated at the Kansas Orthopaedic Center in December 2009 and January 2010 where it was noted he had osteoarthritis of the right knee. 

In April 2010, the Veteran was afforded a VA examination where the VA examiner noted the Veteran reported a non-service injury in 2005 which involved a "severe blow above the knee with tearing of muscles and tendons."  The examiner acknowledged the Veteran's history of injuries to the right knee during service.  An x-ray of the right knee revealed a "[s]atisfactory appearing total knee prosthesis."  The Veteran was diagnosed with right knee status post March 31, 2010 total knee arthroplasty in postoperative phase with restrictions and decreased range of motion with expected improvement.  Upon review of the claims file, the Veteran's lay statements, and a physical examination, the examiner stated while "[t]here were injuries [in the] right knee area external to the joint while in the military, no internal derangement was shown by surgical report [in] [June 1, 1989].  Diagnostic arthroscope [June 1, 1989] shows normal knee.  Therefore, there is no nexus of the current right knee disability to the military."

The Board notes records demonstrating the 2005 right knee injury and the March 2010 total knee arthroplasty are not of record.

However, according to a January 2012 statement from his doctor, Dr. T.K.J., the Veteran sustained several injuries to his knee during service.  Regarding the post-service injury, Dr. T.K.J. stated:

There is apparently been [sic] some confusion about an accident which happened when he was a civilian.  The civilian accident happened when he was hit with a steel beam... He had [two] small right quadricep [sic] tears with severe bruising.  The injured area on his right leg encompasses an area 10 cm in length starting about 10 cm from his knee when he is seated.  There are [two] indentations on his leg at that site where muscle separations are still palpable.  That has nothing to do with the knee issues.

At the January 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified he injured his right knee during service when involved in a motor vehicle accident.  The Veteran explained the course of treatment.  He also explained that the injury to his right leg post-service occurred several inches above his knee and he was treated with a topical cream and walked on crutches for three weeks.  He stated that he has been continually treated for his knee and has dealt with pain since service.

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for osteoarthritis of the right knee should be granted.  Here, it is clear that the evidence before the Board shows the Veteran complained of, and was treated for, several right knee injuries during his military service.  
 
Medical opinions have been advanced both in support of and against a causal connection between the Veteran's military service injuries and his current right knee disorder.  The VA examiner contends that in June 1989, one year after the motor vehicle accident, the right knee arthroscopy revealed a normal knee.  The Board finds that despite the negative etiological opinion from the April 2010 VA examiner, the Board cannot ignore Dr. T.K.J.'s opinion that the Veteran's right knee disorder is related to his military service.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

Here, the Board finds that Dr. T.K.J.'s opinion is probative.  Although it is unclear whether a review of the claims file, including the in-service treatment records, was conducted, the facts relied upon by Dr. T.K.J. regarding the Veteran's in-service injury adequately reflect the objective evidence of record.  Therefore, this opinion is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  The Board finds it particularly significant that Dr. T.K.J. explained that the Veteran's post-service injury did not involve the right knee but the muscle above.

The Board acknowledges the Veteran's lay history of his disability.  He has testified under oath at the Board hearing that it was following his knee injury in service that he continued to experience ongoing symptomatology.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that a claimant exhibited certain symptoms at particular time following service).

In view of the totality of the evidence, including the Veteran's documented in-service right knee injuries, current findings of disability, and the positive nexus opinion of record, the Board finds that the osteoarthritis of the right knee, ultimately resulting in a total knee arthroplasty, is causally related to the Veteran's active service.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the right knee, post-operative, also claimed as a right knee disorder, is granted.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

At the January 2012 Board hearing, the Veteran stated that his lumbar spine disability is worse than the currently assigned 10 percent disability rating.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Here, the Board finds that the most recent VA examination of the Veteran's lumbar spine was conducted four years ago in April 2010.  Therefore, based on the above and the Veteran's January 2012 hearing testimony, the Board finds that a remand is necessary in order to afford the Veteran a current VA examination.

Finally, the Board notes that the most recent VA treatment record within the claims file is dated October 2010.  As such any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA medical treatment received for his low back disability since October 2010.  Obtain records of all identified medical treatment.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine with radiculopathy of the right leg.  The Veteran's claims file should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  

If the Veteran does not reside in the United States, appropriate efforts should be undertaken to obtain the necessary clinical findings and opinions.

The examiner should describe in detail all symptomatology associated with the Veteran's service-connected lumbar spine disability with right leg radiculopathy, including associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Incapacitating episodes should be described, including the length and frequency thereof.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim remains denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


